Citation Nr: 1411479	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In November 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service as well as current hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

As the Board's decision to grant entitlement to service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The March 1965 and August 1966 hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

In multiple written statements of record, the Veteran has contended that his currently diagnosed bilateral hearing loss and tinnitus was caused by his exposure to noise to jet engines and other equipment while working on aircraft during his active duty service.  The Veteran asserted that he first noticed decreased hearing and ringing in his ears during active service. 

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was Aviation ASU (Antisubmarine) Technician.  

Service treatment records associated with the claims files are negative for a diagnosis of or treatment for tinnitus or a bilateral hearing loss disability as defined by VA.  In a March 1965 Report of Medical History document, the Veteran reported having an isolated ear infection at age 7.  The examiner noted that the Veteran had not had any ear infections since the sole reported childhood ear infection and noted a questionable finding of labyrinthitis.  A March 1965 audiogram included in the service enlistment examination report listed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-5 (5)
N/A
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
N/A
-5 (0)

An August 1966 audiogram included in the Candidate Aircrewman examination report listed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
0 (10)
5 (15)
0 (5)

An August 1969 transcript of a hearing conducted during the Veteran's Physical Evaluation Board (PEB) proceedings showed there were two instances when the Veteran had to ask the examiner to repeat himself because he could not understand the examiner.  An October 1969 clinical record detailed that a foreign body was removed from the Veteran's left ear with erythema shown in the left ear.  

The Veteran's ears were noted to be normal in a February 1970 post-service VA examination report. 

A photocopied sample of a Rates and Ratings document detailed in-service duties for the Veteran's assigned MOS of Aviation Antisubmarine Warfare Technician, to include inspection and maintenance of ASW systems as well as installation, testing, and removal of equipment from aircraft.  

In an April 2009 VA audiology examination report, the Veteran reported a history of in-service noise exposure, including noise from jet engines and auxiliary power units.  His limited post-service occupational noise exposure consisted of working in computer electronics from 1969 to 1990 and as a property manager since 1990.   Recreational noise exposure consisted of use of automotive or home power tools, chainsaw, and lawn or garden equipment.  He reported a family history of hearing loss and complained of decreased hearing and ringing in his ears, which was first noticed in 1969.  The Veteran indicated that he had constant tinnitus on his right side that onset in 1969 and progressively increased over the years.  

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
40
65
65
65
LEFT
45
50
65
65
70

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 32 percent in the left ear.  The examiner indicated that only pure tone results should be used to evaluate hearing loss, citing to the Veteran's delayed or rhyming responses during word recognition testing.  It was noted that word recognition scores were worse than would be predicted given the type and severity of the hearing loss.  

After examining the Veteran, the examiner diagnosed bilateral, mild to moderately-severe sensorineural hearing loss.  The examiner indicated that tinnitus was as likely as not a symptom associated with hearing loss.  She also detailed that the diagnosed hearing loss had significant effects on the Veteran's occupation and daily activities.  The examiner then opined that she could not resolve whether any of the Veteran's hearing loss and tinnitus was due to in-service acoustic trauma without resorting to mere speculation.  In her cited rationale, the examiner indicated that military audiometric results were only available for 1965 and 1966 but not on discharge in 1969.  She highlighted that the current examination findings were the first direct evidence of hearing loss but also acknowledged that tinnitus would in all probability share same etiology as hearing loss. 

In a June 2009 audiogram from Branson Ear, Nose, & Throat, a private audiologist, M. P., M.S. (Master of Science), CCC-A (Certificate of Clinical Competence), noted the Veteran's complaints of hearing loss and tinnitus, his in-service duty assignments, and his reports of noise exposure from jet engines and close proximity to a cherry bomb.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
55
60
60
LEFT
20
35
50
55
60

In an attached June 2009 statement, the private audiologist highlighted that repeated exposure to loud noise causes outer hair cell damage, resulting in progressive hearing loss and tinnitus.  She then opined that the Veteran's hearing loss and tinnitus were at least as likely as not a result of the acoustic trauma he experienced during his military service.   

In a December 2009 VA audiology examination report, the Veteran reported in-service noise exposure to aircraft, heavy equipment, weapons, power tools, radar noise, and refueling trucks, using hearing protection during service whenever it was provided.  Occupational noise exposure was noted to include employment at a small parts manufacturer.  It was noted that the Veteran was exposed to noise from installation of street siding, drilling, and working in an area with pneumatic tools.  He reported wearing muff-style hearing protection in that position.  The Veteran detailed that his recreational noise exposure included repairing motorcycles as well as use of lawn equipment and power tools with intermittent use of muff-style hearing protection.  The Veteran complained of decreased hearing and constant, bilateral tinnitus that onset after someone threw a cherry bomb near him during service in 1969.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
60
70
70
75
LEFT
45
55
65
75
75

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 36 percent in the left ear.  The examiner acknowledged the Veteran's poor word recognition scores but assigned the poor reliability to the Veteran only missing the initial consonants (i.e. responding with rhyming words), which was inconsistent with this hearing loss.  The examiner then diagnosed bilateral mild to severe sensorineural hearing loss as well as indicated that tinnitus was as likely as not a symptom associated with hearing loss.  She opined that she could not resolve whether bilateral hearing loss and tinnitus were due to in-service noise exposure from combat during active service without resorting to mere speculation.  In her cited rationale, the examiner highlighted that there were no hearing evaluation results from the time of discharge and that in-service hearing evaluations dated in 1965 and 1966 showed normal hearing bilaterally.

During his November 2012 Board hearing, the Veteran testified that he was near an exploding cherry bomb in the barracks just before his PEB at the end of his service career while receiving treatment at Chelsea Naval Hospital.  He reported that his tinnitus began that day, that the corpsman pulled a glass particle out of his ear after the incident, and then had difficulty hearing during his PEB proceeding.  He also provided additional discussion regarding in-service exposure to auxiliary power unit and aircraft noise.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  In this case, post-service audiology examination results reflect a bilateral hearing disability for VA benefit purposes as well as findings of tinnitus.  38 C.F.R. § 3.385.  

The Board has also considered the Veteran's statements and hearing testimony concerning in-service noise exposure as well as his documented duty assignments.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013).  Service personnel records, including his DD Form 214, demonstrate that the Veteran served as an Aviation Technician.  The Veteran's reported duties comport with the nature of his MOS and his duty station.  In addition, there is no evidence of record demonstrating that the Veteran was not exposed to noise from jet engines, aircraft, weapons, and other equipment, like auxiliary power units, as well as being in close proximity to an exploding cherry bomb in 1969 during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence of in-service injury.  

The Board finds that the April 2009 and December 2009 VA examination reports are inadequate for adjudication purposes and are of little probative value, as each examiner did not properly consider the Veteran's credible assertions concerning in-service noise exposure and his account of his history of hearing loss and tinnitus since service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In view of the totality of the evidence, including the Veteran's documented in-service MOS, current findings of bilateral hearing loss and tinnitus, the documented in-service treatment for removal of a foreign body from the left ear, the decreased probative value of the April 2009 and December 2009 VA examination reports, the notations of difficulty hearing shown in the Veteran's August 1969 PEB hearing transcript, the favorable June 2009 private audiologist's opinion, and the competent and credible reports of in-service noise exposure and continuous symptoms of decreased hearing acuity and tinnitus since service, the Board finds that the Veteran's current bilateral hearing loss and tinnitus cannot be reasonably disassociated from his military service.  

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  In this case, each VA examiner specifically indicated that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.

Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


